      3:18-cv-01887-JMC        Date Filed 01/04/19     Entry Number 43        Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


 FRANK HEINDEL,
 PHIL LEVENTIS,

                               Plaintiffs,

 v.
                                                         CASE NO. 3:18-cv-01887-JMC
 MARCI ANDINO, Executive Director of the
 South Carolina State Election Commission, in
 her official capacity,
 BILLY WAY, JR., Chair of the South Carolina             SUPPLEMENTAL MEMORANDUM IN
 State Election Commission, in his official              SUPPORT OF DEFENDANTS’ MOTION
 capacity,                                               FOR SUMMARY JUDGMENT AND
 MARK A. BENSON, MARILYN BOWERS, AND                     MOTION TO DISMISS
 NICOLE SPAIN WHITE, Members of the South
 Carolina State Election Commission, in their
 official capacity,

                               Defendants.


SUPPLEMENTAL MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR
          SUMMARY JUDGMENT AND MOTION TO DISMISS.
       This supplemental memorandum comes before the Court upon the South Carolina Election

Commission’s (“the Commission”) recently issued Request for Proposals (“RFP”). On December

7, 2018, the Commission published an RFP to acquire a new statewide voting system that provides

the basic features sought by Plaintiffs in their Complaint: “ballot marking devices and/or

handmarked optical scan systems” which “shall include a paper record of each voter’s selections”

to be implemented beginning “July 1, 2019.” (RFP at 18–19); (See also Compl. ¶ 10, 85). A copy

of the RFP has been attached as Exhibit A to this supplemental memorandum. Based upon this

new RFP, which effectively moots Plaintiffs’ case and further demonstrates their lack of standing,




                                                -1-
     3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43        Page 2 of 16




Defendants1 file this supplemental memorandum to provide the Court with the pertinent

information and relevant argument. Based upon the following, Defendants respectfully request the

Court dismiss the lawsuit, or in the alternative stay the case until the new voting system is

implemented.

                                           I. Argument

A.     The Commission’s Recently Filed RFP Effectively Moots Plaintiffs’ Case
       Mootness can be defined as “the doctrine of standing set in a time frame: The requisite

personal interest that must exist at the commencement of the litigation (standing) must continue

throughout its existence (mootness).” U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980)

(quoting Henry P. Monaghan, Constitutional Adjudication: The Who and When, 82 YALE L.J.

1363, 1384 (1973)) (quotations omitted).

       “[T]he doctrine of mootness constitutes a part of the constitutional limits of federal
       court jurisdiction,” Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754, 763
       (4th Cir. 2011) (alteration in original) (internal quotation marks omitted)
       (quoting United States v. Hardy, 545 F.3d 280, 283 (4th Cir. 2008)), which extends
       only to actual cases or controversies, U.S. Const. art. III, § 2. When a case or
       controversy ceases to exist—either due to a change in the facts or the law—“the
       litigation is moot, and the court’s subject matter jurisdiction ceases to exist
       also.” S.C. Coastal Conservation League, 789 F.3d at 482.

Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017). “Put differently, ‘a case is moot when the

issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome.’” Id. (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)).

       Here, on December 7, 2018, the Commission issued an RFP seeking a new statewide voting

system. See Exhibit A. This RFP seeks a voting system that effectively moots Plaintiff’s suit.

Plaintiffs’ Complaint asks the Court to declare South Carolina’s election system unconstitutional


1
 It should be noted that all Defendant Commissioners listed in the caption have since been replaced
by the Governor. Accordingly, under Federal Rule of Civil Procedure 25(d) the newly appointed
Commissioners should be substituted going forward.


                                                -2-
     3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43        Page 3 of 16




in violation of the Fourteenth Amendment, enjoin use of the State’s current voting machines, and

compel the Commission to implement a voting system that “reliably records and tabulates votes”

(i.e. complies with the Fourteenth Amendment). (Compl. p. 44). Because of the new RFP, these

alleged issues are no longer “live” or ongoing for several reasons.

       As a general matter, any machines acquired pursuant to the RFP will and must comply with

S.C. Code § 7-13-1640 (setting forth the voting machine requirements in line with Plaintiffs’

prayer for relief) and S.C. Code § 7-13-1620 (requiring the machines to be “certified by a testing

laboratory accredited by the Federal Election Assistance Commission as meeting or exceeding the

minimum requirements of federal voting system standards”). (RFP at 18). 2 The RFP here seeks

bids for a comprehensive statewide voting system solution consisting of either “ballot marking

devices and/or handmarked optical scan systems” that “shall include a paper record of each voter’s

selections” to be implemented beginning “July 1, 2019.” (RFP at 18–19).

       The Contractor will provide all technical and support services for the conduct of
       every election in the State beginning on January 1, 2020 and continuing through
       the 2020 General Election. This includes full onsite support for the Presidential
       Preference Primaries, June Statewide Primaries and runoffs, and the November
       General Election. Following the November 2020 General Election, the Contractor
       will provide ongoing support offsite.

(RFP at 19). In sum, the system currently sought by the Commission leaves a paper trail and will

be implemented in time for the 2020 presidential primaries—eliminating Plaintiffs’ concerns




2
   The Court can take judicial notice of the RFP for the purposes of a motion to dismiss without
converting it into a motion for summary judgment. Papasan v. Allain, 478 U.S. 265, 269 (1986)
(“Although this case comes to us on a motion to dismiss under Federal Rule of Civil Procedure
12(b), we are not precluded in our review of the complaint from taking notice of items in the public
record . . . .”); Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (“In reviewing
a Rule 12(b)(6) dismissal, we may properly take judicial notice of matters of public record.”);
United States v. Savannah River Nuclear Sols., LLC, No. 1:16-CV-00825-JMC, 2016 WL
7104823, at *8 (D.S.C. Dec. 6, 2016) (Childs, J.) (“[T]he court may take judicial notice of the RFP
. . . because it is a matter of public record.”).


                                                -3-
     3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43         Page 4 of 16




regarding the reliability of the machines and the accuracy of tabulation for the upcoming elections.

Moreover, the new voting system will not utilize the previously used voting machines referenced

in Plaintiffs’ complaint, making the allegations therein wholly irrelevant to the upcoming

elections.

       Further, Plaintiffs’ Complaint is not saved by any exceptions to the mootness doctrine. 3

For example, “[i]t is well settled that a defendant’s voluntary cessation of a challenged practice

does not deprive a federal court of its power to determine the legality of the practice.” City of

Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982). “Such abandonment is an important

factor bearing on the question whether a court should exercise its power to enjoin the defendant

from renewing the practice, but that is a matter relating to the exercise rather than the existence of

judicial power.” Id. Nevertheless, “[a] case might become moot if subsequent events made it

absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.”

United States v. Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968).

       Here, even assuming that there is some sort of lurking constitutional injury in the pending

use of the current voting machines, it is “not reasonable” to expect that the same constitutional

injury would occur in the future with a new voting system that possesses the desired features

articulated in Plaintiffs’ Complaint. Stated differently, Plaintiffs’ alleged injuries are prospective,

hypothetical, and based upon potential third-party conduct to voting machines that will not be used

in the upcoming elections. Assuming arguendo that Plaintiffs’ possessed the requisite standing at

the beginning of the suit (which they do not) and that the Commission’s voting machines are



3
  The exception of “capable of repetition, yet evading review” is not implicated here because the
Plaintiffs allege a prospective, albeit hypothetical, harm that has not yet occurred. See Davis v.
Fed. Election Comm’n, 554 U.S. 724, 735 (2008) (setting forth the standard for the “capable of
repetition, yet evading review” exception).


                                                 -4-
     3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43         Page 5 of 16




currently in violation of the Fourteenth Amendment (which they are not), any alleged injury is still

nonetheless prospective (with constitutional injuries only potentially occurring during the

upcoming 2020 primaries and general elections). Plaintiffs’ desire for a paper trail throughout the

2020 elections will be completely alleviated once the RFP process is complete and the system fully

implemented.

       While Plaintiffs will certainly contend that the RFP is non-binding, and could be withdrawn

at any time, its issuance at the very least demonstrates that the Commission has been doing its job

all along. The Commission is carrying out its duties to protect and provide the right to vote in

accordance with state and federal requirements. Moreover, it demonstrates the Commission is

doing everything that it can. As will be addressed in greater detail below, obtaining a new voting

system is not as simple as obtaining a court order. There are statutes, regulations, and processes in

place that must be adhered to before a new voting system can be procured. The Commission, on

its own volition and separate from the instant litigation, has and is doing everything it can—as

quickly as it can—to ensure that South Carolinians continue to enjoy a reliable and accurate voting

system. Accordingly, if the Court is not persuaded to dismiss the lawsuit outright, the Court should,

at the very least, issue a stay of the case until the new voting system is implemented, authoritatively

mooting the case.4




4
  In the unlikely event that the RFP is withdrawn, Defendants and Plaintiffs can immediately report
back to the Court, the stay can be lifted, and Plaintiffs can immediately file for a Temporary
Restraining Order pursuant to Federal Rule of Civil Procedure 65 to obtain the injunctive relief
they request.


                                                 -5-
     3:18-cv-01887-JMC           Date Filed 01/04/19       Entry Number 43         Page 6 of 16




B.      Plaintiffs’ Lack Standing Because Any Alleged Injury Cannot Be Redressed by a
        Favorable Decision5
        “The law of Article III standing, which is built on separation-of-powers principles, serves

to prevent the judicial process from being used to usurp the powers of the political branches.”

Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334 (2014) (citations omitted) (emphasis added).

“Relaxation of standing requirements is directly related to the expansion of judicial

power.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408–09 (2013) (quoting United States v.

Richardson, 418 U.S. 166, 188 (1974) (Powell, J., concurring)) (quotations omitted). “To establish

Article III standing, a plaintiff must show . . . a ‘likelihood’ that the injury ‘will be redressed by a

favorable decision.’” Id. (citing Lujan, 504 U.S. at 560–61). “[T]he redressability prong entails

that it must be likely, and not merely speculative, that a favorable decision will remedy the injury.”

Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149, 154 (4th Cir. 2000)

(citing Lujan, 504 U.S. at 561). “The redressability requirement ensures that a plaintiff ‘personally

would benefit in a tangible way from the court’s intervention.’ A plaintiff seeking injunctive relief

shows redressability by ‘alleg[ing] a continuing violation or the imminence of a future violation’

of the statute at issue.” Id. at 162 (quoting Warth v. Seldin, 422 U.S. 490, 508 (1975); Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 118 (1998)) (alteration in original).

        This is not a typical constitutional law case, where the plaintiff is challenging the

constitutionality of a statute or whether a particular state actor acted in an unconstitutional manner.

Rather, here Plaintiffs challenge the whole statewide voting system, contending it is

unconstitutional based on potential, future third-party conduct. Plaintiffs do not challenge any state



5
  “A litigant generally may raise a court’s lack of subject-matter jurisdiction at any time in the
same civil action, even initially at the highest appellate instance.” Kontrick v. Ryan, 540 U.S. 443,
455 (2004); Mirant Potomac River, LLC v. U.S. E.P.A., 577 F.3d 223, 226 (4th Cir. 2009) (noting
that standing is a subject-matter jurisdiction issue).


                                                  -6-
        3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43       Page 7 of 16




statute or any affirmative unconstitutional conduct by specific state actor. Accordingly, Plaintiffs’

prayer for relief, asking the Court to exercise its equitable power, is broad and sweeping:

          2. Declare that the Defendants’ failure to provide an elections system that has basic
          safeguards to ensure that the Plaintiffs’ votes are reliably and accurately counted
          violates Plaintiffs’ fundamental right to vote as protected by the 14th Amendment
          to the U.S. Constitution;
          3. Enjoin Defendants from maintaining an election system that fails to reliably
          record and tabulate votes;
          4. Impose injunctive relief requiring Defendants to ensure that Plaintiffs have
          access to a voting system that will reliably and accurately record and count their
          votes;
(Compl. p. 44).6

          Notably, the Complaint makes only a passing reference to the myriad of state statutes and

regulations dictating how the Commission is to act, and fails to emphasize that the procurement

code mandates how all new voting systems must be obtained. For instance, the Commission is

required to:

          (1) either approve and adopt one voting system to be used by authorities charged
          by law with conducting elections, or approve and adopt multiple voting systems if
          the commission, in its discretion, determines not to adopt one voting system;
          (2) support the authorities charged by law with conducting elections by providing
          basic level training for personnel in the operation of the voting system approved
          and adopted by the commission;
          (3) support all aspects of creating the ballots and the database of the voting system
          that is approved and adopted; and


6
    The full prayer also includes the following requests:
          1. Assume jurisdiction over this action;
          ....
          5. Award the Plaintiffs reasonable attorneys’ fees and costs pursuant to 42 U.S.C.
          § 1988; and
          6. Any other relief the Court deems appropriate.
(Compl. p. 44).


                                                     -7-
     3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43         Page 8 of 16




       (4) comply with the provisions of Chapter 35 of Title 11 [(the South Carolina
       Consolidated Procurement Code)] in procuring a voting system or systems, as
       defined in subsection (A).

S.C. Code Ann. § 7-13-1655. The Commission is endowed with the sole authority for approving,

adopting, and procuring a voting system and must do so according to the established statutory

scheme. Yet Plaintiffs seek to use the Court to implement their vision and desires for statewide

elections—irrespective of the statutory and regulatory scheme implicated by their prayer for relief.

       To that end, even if the Court were to grant Plaintiffs a favorable decision, it would be

unlikely to redress any of their alleged injuries. This is best illustrated by the litany of legitimate

questions raised by Plaintiffs’ prayer for relief: How will the Court enjoin Defendants “from

maintaining an election system that fails to reliably record and tabulate votes”? Is the Court going

to engage in the “extraordinary” remedy of overseeing the Commission directly until

implementation? See, e.g., Missouri v. Jenkins, 495 U.S. 33, 51 (1990) (recognizing the

“extraordinary” and “drastic” nature of a district court imposing a tax increase in the context of

desegregation, and that while the district court should not “grant local government carte blanche”

it should still afford officials “the opportunity to devise their own solutions” to the problems of

desegregation).

       What happens if a new system cannot be obtained before the next election, but the

Commission is enjoined from using the prior voting machines? Is the election to be postponed?

See S.C. Code Ann. § 7-13-10 et seq. If not, how would the election be administered? Would it

compel the Commission to restart the procurement process already in motion? See Exhibit A.

Would the Court’s ruling preempt or overrule Defendants’ obligations under the State’s

procurement code? See S.C. Code Ann. § 7-13-1655(B)(4); S.C. Code Ann. § 11-35-40(2). Would




                                                  -8-
     3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43        Page 9 of 16




a favorable decision implicitly overrule as unconstitutional the State statutes utilized to procure

the current, allegedly unconstitutional, machines? See S.C. Code Ann. § 7-13-1655(B)(1)–(3).

       Further, if the Court orders the Commission to “ensure that Plaintiffs have access” to a

reliable and accurate voting system, who determines what is sufficiently reliable and accurate?

The Plaintiffs? The Court? Both? (Compl. ¶ 124 (recognizing that “the Constitution does not

require perfect accuracy or impregnable safeguards in its election systems . . . .”)). Does the new

voting system have to simply be more “reliable” than the current system or the most reliable

possible? What if a new “reliable and accurate” voting system is procured and implemented, but

it is not the kind Plaintiffs like or from the vendor they prefer? Would the Court mandate a

particular model of voting machine that Defendants must obtain?

       Will the Court order compliance and subject to Commission to show cause hearings

whenever Plaintiffs “reasonably believe” their votes are not being reliably or accurately counted?

How long will the Court Order be in effect? Through implementation? Through 2020?

Indefinitely? If the Court orders a new voting system be utilized, is the Court going to order the

state legislature to appropriate the millions of dollars necessary for a new system? Cf. Tolman v.

Finneran, 171 F. Supp. 2d 31, 37 (D. Mass. 2001) (“The Court has found no cases where a court

has issued prospective injunctive relief against state legislators—either in their official or

individual capacity—to require them to pass legislation to remedy a constitutional violation.”). If

the legislature does not appropriate the money, can the members of the Commission be held in

contempt for failing to follow the Court’s order? What if Plaintiffs later discover that the newly

procured voting system, initially in compliance with the Court’s order, is no longer the most

reliable or accurate voting system? Could the Commission be held in contempt then after initially

complying with the order?




                                                -9-
     3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43          Page 10 of 16




       The list of questions regarding how the Court could even possibly fashion relief is vast,

and warrants a return to the United States Supreme Court’s established position: “States retain the

power to regulate their own elections.” Burdick v. Takushi, 504 U.S. 428, 433 (1992) (emphasis

added). Further, the Supreme Court has emphasized that the Court’s equitable remedial powers

must be “adequate to the task” and “are not unlimited.” Missouri v. Jenkins, 495 U.S. 33, 51 (1990)

(quoting Whitcomb v. Chavis, 403 U.S. 124, 161 (1971)). “[A]lthough federal district courts have

been allowed—indeed, at times constitutionally required—to intrude in the affairs of state and

local governments, such intervention has been conducted with the clear understanding that the

autonomy of these governmental entities should be safeguarded to the maximum extent possible.”

Langton v. Johnston, 928 F.2d 1206, 1221 (1st Cir. 1991). Considering the recent RFP and the

Commission’s continued dedication to achieving reliable and accurate voting, this Court should

be loath to assume such a role over the Commission. Stated differently, the Court does not need to

order the Commission to procure new voting machines, the Commission, in accordance with its

statutory duties, is already well on its way to obtaining a new voting system in time for the 2020

elections.

       As the recently issued RFP makes clear, the Commission is doing its job in procuring a

voting system that continues to reliably and accurately tabulate each citizen’s valuable vote. This

effectively moots Plaintiffs’ lawsuit. Yet even if it did not moot the lawsuit, the myriad of State

statutes and regulations prevents the Court from providing the Plaintiffs any meaningful relief with

a favorable judgment. Instead, the Commission itself would have to begin the process by issuing

an RFP in line with any Court order, something it has already done. Accordingly, given the virtual

impossibility of the Court being able to fashion any kind of equitable relief in the event of a

favorable decision, the Court should dismiss this case for a lack of standing.




                                               -10-
     3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43        Page 11 of 16




C.     Plaintiffs Allege an Impermissible “Generalized Grievance” and thus Lack Standing

       “The prohibition on a plaintiff seeking redress for a ‘generalized grievance’ has often

been” considered a prudential requirement for standing. Am. Canoe Ass’n, Inc. v. City of Louisa

Water & Sewer Comm’n, 389 F.3d 536, 544 (6th Cir. 2004) (collecting cases). “Standing doctrines

reflect in many ways the rule that neither citizens nor taxpayers can appear in court simply to insist

that the government and its officials adhere to the requirements of law.” Wright & Miller, Citizen

Suits, 13B Fed. Prac. & Proc. Juris. § 3531.10 (3d ed.). “Whether styled as a constitutional or

prudential limit on standing, the Court has sometimes determined that where large numbers of

Americans suffer alike, the political process, rather than the judicial process, may provide the more

appropriate remedy for a widely shared grievance.” Fed. Election Comm’n v. Akins, 524 U.S. 11,

23 (1998) (holding that Congress has the constitutional power to confer jurisdiction on the federal

courts to adjudicate voting rights issues pertaining to a political committee’s failure to produce

donor and campaign related information).

       When one steps back and looks at the Commission’s conduct against the backdrop of

Plaintiff’s Complaint, it becomes apparent that the instant suit is really nothing more than a

generalized grievance to voice concerns over an alleged, “reasonably believed” fear of a potential

future constitutional violation. As demonstrated in Defendants’ initial memorandum in support of

their motion to dismiss and for summary judgment, Plaintiffs lack any kind of concrete,

particularized injury. As demonstrated above, in light of the statutory scheme and the recently

issued RFP, a favorable decision by the Court could not afford the Plaintiffs any meaningful relief.

Accordingly, Plaintiffs’ Complaint merely asserts a “generalized grievance” when it alleges such

a non-particularized injury and seeks a Court order compelling the Commission to follow the law

(which it has done and is currently doing with the RFP). See also S.C. Code § 7-13-1640(A)(6)




                                                -11-
       3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43         Page 12 of 16




(requiring any voting machine approved by the Commission must “correctly register or record and

accurately count all votes cast for any and all candidates and for or against all questions . . . .”).

          For the Court to sustain such a lawsuit would be inappropriate. This case is not like Atkins,

where Congress had conferred on the Court jurisdiction to hear the plaintiffs’ broad voting rights

issue. Akins, 524 U.S. at 22.7 Rather, Plaintiffs fail to point to any specific federal statute conferring

jurisdiction for the specific harm alleged, only a general constitutional provision (the Fourteenth

Amendment) and their “reasonable beliefs” that the Commission potentially was or could be acting

unconstitutionally. Further, this case is not analogous to the Supreme Court’s racial-

gerrymandering precedents, which have broadly conferred standing on residents in affected

districts. Shaw v. Hunt, 517 U.S. 899, 904, (1996) (“[W]e recognized that a plaintiff who resides

in a district which is the subject of a racial-gerrymander claim has standing to challenge the

legislation which created that district, but that a plaintiff from outside that district lacks standing

absent specific evidence that he personally has been subjected to a racial classification.”). Here,

Plaintiffs’ injuries are not confined to a single district with specific evidence of an unconstitutional

acts. Rather, Plaintiffs have alleged injuries occurring statewide with only speculation and

hypothetical intimations of potentially unconstitutional results.




7
    The Court stated in Atkins,

          Here, there is no constitutional provision requiring the demonstration of the
          “nexus” [between the status asserted and the claim sought to be adjudicated] the
          Court believed must be shown in Richardson and Flast. Rather, there is a statute
          [the Federal Election Campaign Act of 1971] which, as we previously pointed
          out, supra, at 1783, does seek to protect individuals such as respondents from the
          kind of harm they say they have suffered, i.e., failing to receive particular
          information about campaign-related activities.

Atkins, 524 U.S. at 22.


                                                  -12-
     3:18-cv-01887-JMC            Date Filed 01/04/19      Entry Number 43         Page 13 of 16




        Illustrative here is the case of U.S. v. Richardson. In Richardson, the plaintiff brought suit

against the U.S. Government alleging that the public reporting of expenditures, or lack thereof,

under the Central Intelligence Agency Act was unconstitutional.8 United States v. Richardson, 418

U.S. 166, 168 (1974). “In essence, the respondent asked the federal court to declare

unconstitutional that provision of the Central Intelligence Agency Act which permits the Agency

to account for its expenditures ‘solely on the certificate of the Director . . . .’ 50 U.S.C. s 403j(b).”

Id. at 169. “The only injury alleged by respondent was that he ‘cannot obtain a document that sets

out the expenditures and receipts’ of the CIA but on the contrary was ‘asked to accept a fraudulent

document.’” Id.

        The Supreme Court held the plaintiff lacked standing because his complaint alleged merely

a generalized grievance. Id. at 176. The Court reasoned the plaintiff’s complaint was surely a “kind

of a generalized grievance . . . since the impact on him is plainly undifferentiated and ‘common to

all members of the public.” Id. The Court recognized that while the plaintiff had “a genuine

interest in the use of funds and that his interest may be prompted by his status as a taxpayer, he

has not alleged that, as a taxpayer, he is in danger of suffering any particular concrete injury as a

result of the operation of [the] statute.” Id. The Court then looked to its precedent in Ex parte Le

vitt to further illustrate its point:

        There Le vitt sought to challenge the validity of the commission of a Supreme Court
        Justice who had been nominated and confirmed as such while he was a member of
        the Senate. Le vitt alleged that the appointee had voted for an increase in the
        emoluments provided by Congress for Justices of the Supreme Court during the
        term for which he was last elected to the United States Senate. The claim was that
        the appointment violated the explicit prohibition of Art. I, s 6, cl. 2, of the
        Constitution. The Court disposed of Le vitt’s claim, stating:




8
  While Plaintiffs have not asserted taxpayer standing here, the referenced precedents are still
instructive for addressing standing and generalized grievances generally.


                                                  -13-
    3:18-cv-01887-JMC          Date Filed 01/04/19        Entry Number 43          Page 14 of 16




               ‘It is an established principle that to entitle a private individual to
               invoke the judicial power to determine the validity of executive or
               legislative action he must show that he has sustained or is
               immediately in danger of sustaining a direct injury as the result of
               that action and it is not sufficient that he has merely a general interest
               common to all members of the public.’ 302 U.S., at 634, 58 S.Ct., at
               1. (Emphasis supplied.)

       Of course, if Le vitt’s allegations were true, they made out an arguable violation of
       an explicit prohibition of the Constitution. Yet even this was held insufficient to
       support standing because, whatever Le vitt’s injury, it was one he shared with ‘all
       members of the public.’

Id. at 177–78 (quoting Ex parte Levitt, 302 U.S. 633, 636 (1937)). The Court went on to conclude:

“The acceptance of new categories of judicially cognizable injury has not eliminated the basic

principle that to invoke judicial power the claimant must have a ‘personal stake in the outcome,’ or

a ‘particular, concrete injury,’ or ‘a direct injury,’ in short, something more than ‘generalized

grievances.’” Id. at 179–80 (citations omitted); see also Clapper, 568 U.S. at 409 (recognizing that

any alleged future injury must not be “too speculative” and must be “certainly impending”).

       Likewise here, any South Carolinian who voted or will vote could have filed Plaintiff’s

Complaint. As discussed above and previously, Plaintiffs cannot point to any allegations in their

Complaint articulating particular, certainly impending constitutional injuries specific to

themselves. Accordingly, because the allegations could be shared by “all members of the public,”

it should be considered a generalized grievance, insufficient to confer standing.

       “Were the federal courts merely publicly funded forums for the ventilation of public

grievances or the refinement of jurisprudential understanding, the concept of “standing” would be

quite unnecessary. But the ‘cases and controversies’ language of Art. III forecloses the conversion

of courts of the United States into judicial versions of college debating forums.” Valley Forge

Christian Coll. v. Americans United for Separation of Church & State, Inc., 454 U.S. 464, 473

(1982). While the allegations in Plaintiffs’ Complaint might make for interesting academic



                                                 -14-
    3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43        Page 15 of 16




discussion, they nonetheless fail to allege anything beyond a generalized grievance and should

therefore be dismissed.

                                          II. Conclusion

       In conclusion, the Court should dismiss this case because Plaintiffs lack standing.

Defendants have issued an RFP for a new voting system, one with a paper record of each voter’s

selections, that effectively moots the case. Moreover, Plaintiffs lack standing to bring the suit

because a favorable decision would not redress Plaintiffs’ alleged injury. The Commission is

currently bound by a web of statutes and regulations that dictate how a new voting system is to be

procured and implemented. Indeed, as is evidenced by the recently issued RFP, this process is

ongoing and will be completed before the upcoming 2020 primaries. Stated plainly, the Court does

not need to issue an order compelling the Commission to obtain new voting machines—the process

is well under way. Accordingly, Defendants respectfully request that this court dismiss the instant

case or, in the alternative, stay the case until the new voting system is implemented.




                                [Signature block on the next page.]




                                               -15-
    3:18-cv-01887-JMC   Date Filed 01/04/19   Entry Number 43   Page 16 of 16




                                    Respectfully Submitted,

                                    ALAN WILSON
                                    ATTORNEY GENERAL
                                    Fed. Bar No. 10457

                                    W. JEFFREY YOUNG
                                    CHIEF DEPUTY ATTORNEY GENERAL
                                    Fed. Bar No. 6122

                                    ROBERT D. COOK
                                    SOLICITOR GENERAL
                                    Fed. Bar No. 285

                                    THOMAS PARKIN C. HUNTER
                                    SENIOR ASSISTANT ATTORNEY GENERAL
                                    Fed. Bar No. 2018

                                    HARLEY LITTLETON KIRKLAND
                                    ASSISTANT ATTORNEY GENERAL
                                    Fed. Bar No. 12397

                                    WESLEY AARON VORBERGER
                                    ASSISTANT ATTORNEY GENERAL
                                    Fed. Bar No. 12912

                                    SOUTH CAROLINA ATTORNEY GENERAL’S OFFICE
                                    Post Office Box 11549
                                    Columbia, South Carolina 29211-1549
                                    jyoung@scag.gov
                                    bcook@scag.gov
                                    phunter@scag.gov
                                    hkirkland@scag.gov
                                    wvorberger@scag.gov

                                    /s/ Wesley A. Vorberger
                                    ASSISTANT ATTORNEY GENERAL
                                    ATTORNEYS FOR ALL DEFENDANTS




January 4, 2018
Columbia, SC




                                      -16-
